Case: 1:20-cv-00050-MWM-SKB Doc #: 10 Filed: 03/23/21 Page: 1 of 1 PAGEID #: 226

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

TERRY TYRONE PULLEN, JR., Case No. 1:20-cv-50
Plaintiff, | Judge Matthew W. McFarland
v. 7
TABOR, et al.,
Defendants.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 6) AND
DISMISSING COMPLAINT (Doc. 5) WITH PREJUDICE EXCEPT FOR
CERTAIN EXCESSIVE FORCE AND FOURTH AMENDMENT CLAIMS

 

This civil rights action under 42 U.S.C. § 1983 is before the Court upon the Report
and Recommendation (Doc. 6) entered by United States Magistrate Judge Stephanie K.
Bowman. As no objection has been filed and the time to do so has expired, the Court
ADOPTS the Report and Recommendation in its entirety. Accordingly, the Complaint
(Doc. 5) is DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. §§ 1915(c)(2)(B) and
1915A(b)(1), except for Plaintiff's excessive force claims against Defendants Parish,
Tabor, and Bigham and his Fourth Amendment claims against Defendants Joseph,

Dyer, Bauer, Prater, and Fri.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Matt

JUDGE MATTHEW W. McFARLAND
